EXHIBIT 10.1


*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
treatment request, and such omissions are designated as [***]. A complete
version of this exhibit has been filed separately with the Securities and
Exchange Commission pursuant to the request for confidential treatment.


AMENDMENT


This Amendment (“Amendment”), dated as of August 5, 2005 (the “Amendment
Effective Date”), is made by and between MSD Warwick (Manufacturing) Ltd.
(“Merck”) and DOV Pharmaceutical, Inc. (“DOV”) with respect to the Exclusive
License, Development and Commercialization Agreement by and between Merck and
DOV dated August 5, 2004 (the “Agreement”)


Whereas the parties have held discussions on amending the Agreement on an
interim basis such that Merck’s obligations to commence a certain Phase II
Clinical Trial on DOV 21,947 would be transferred to DOV and re-assumed by Merck
under certain conditions;


Now therefore the parties agree as follows, employing where capitalized terms
are used and not otherwise defined the definitions used in the Agreement:



1.  
IND. Merck shall transfer, or cause to be transferred, to DOV the current open
IND for DOV 21,947 to enable DOV to conduct Clinical Trials including those
contemplated by this Amendment. Upon the transfer of the IND to DOV, DOV shall
be solely responsible for performance of all Clinical Trials pursuant to the IND
and compliance with the conditions of the IND. The exclusive license granted to
Merck pursuant to Section 3.1 of the Agreement shall have any and all exceptions
(the “License Exceptions”) sufficient to permit DOV, and one or more third
parties engaged by DOV on its behalf, to conduct and perform any and all
research and development, Clinical Trials including those required by Paragraphs
3, 4 and 5 below and any other activities necessary or appropriate to fulfill
DOV’s rights and obligations under this Amendment. Additionally, Merck hereby
grants to DOV (a) a non-exclusive license under Merck Patent Rights (if any) and
Merck Know-How (if any) and (b) the right to permit, under Merck Patent Rights
(if any) and Merck Know-How (if any), one or more third parties engaged by DOV
to make or use, on DOV’s behalf, DOV 21,947 and any Product containing DOV
21,947 and methods, in the case of either of the foregoing clauses (a) or (b),
sufficient to permit DOV to conduct and perform any and all research and
development, Clinical Trials including those required by Paragraphs 3, 4 and 5
below and any other activities necessary or appropriate to fulfill DOV’s rights
and obligations under this Amendment.




2.  
Drug Supply. Merck shall supply to DOV at Merck’s expense all Merck’s supply
existing as of the Amendment Effective Date of DOV 21,947 that is qualified as
of the Amendment Effective Date for use in humans.

 
 
1

--------------------------------------------------------------------------------

 



3.  
Phase Ib and R&D. DOV shall conduct at its expense a Phase Ib Clinical Trial
with respect to DOV 21,947 (the “Phase Ib”) on normal volunteers in order to
form a basis for a Phase II Clinical Trial with respect to DOV 21,947, as more
fully described below (the “First Phase II”). DOV shall have the right, during
the Phase Ib, First Phase II and Second Phase II (as defined below), and upon
consultation with Merck, to conduct at DOV’s expense further development
activities on DOV 21,947 including formulation, longer term toxicology, ADME and
other pre-clinical development and Clinical Trials (collectively, “Further
R&D”).




4.  
First Phase II. DOV shall conduct at its expense the First Phase II, which shall
be a dose-response, placebo controlled study. The results of the First Phase II
shall be taken into account in designing a successive Phase II Clinical Trial,
as more fully described below (the “Second Phase II”).




5.  
Second Phase II. DOV shall conduct at its expense the Second Phase II, which
shall have as its objective determining the superiority of DOV 21,947 over an
SSRI in the treatment of outpatients with major depressive disorder. No later
than the commencement of the Second Phase II, the parties shall agree in writing
on the design of the Second Phase II and what constitutes successful completion
of the Second Phase II (“Successful”). Whether such study is Successful shall be
determined without reference to Section 1.74 of the Agreement.




6.  
DOV Development Plan and Budget. Within ninety (90) days following the Amendment
Effective Date DOV shall present to Merck the development plan and budget for
the Phase Ib and First Phase II (the “DOV Plan”). The DOV Plan shall include
spending caps for the DOV personnel involved in carrying out the DOV Plan for up
to $[***] for the Phase Ib and $[***] for the Second Phase II. DOV shall update
the DOV Plan based on new information developed for Further R&D and Second Phase
II.




7.  
Reimbursement of DOV. If the Second Phase II is Successful or if Merck otherwise
elects as contemplated by this Paragraph 7 or Paragraphs 8 or 11 below, Merck
shall reimburse DOV as follows (the “Reimbursement Payment): [***]% of DOV’s
actual costs for the Phase Ib and Second Phase II and [***]% of its actual costs
for the First Phase II and Further R&D, in each case upon presentation of an
itemization of such costs calculated to include out of pocket and internal
professional time at CRO rates to be agreed upon by the parties; provided that
Merck shall not be required to reimburse DOV for Further R&D expenses that were
not approved by Merck prior to being incurred. If the Second Phase II is not
Successful, Merck may elect but is not required to make the Reimbursement
Payment. The Reimbursement Payment shall be due (a) forty-five (45) days
following the later of (i) the date that DOV provides Merck with all Information
and Inventions generated as a result of Phase Ib, First Phase II, Second Phase
II and Further R&D, and (ii) the date on which DOV delivers to Merck data
demonstrating that the Second Phase II is Successful, (b) in the event that the
Second Phase II is not Successful and Merck nevertheless elects to make the
Reimbursement Payment, no later than sixty (60) days after the delivery to Merck
of data demonstrating that the Second Phase II was not Successful or (c) in the
event that DOV terminates this Amendment in accordance with Paragraph 11 below
after the commencement of the Second Phase II, and if Merck exercises its rights
under Paragraph 11, not later than the date specified in Paragraph 11.



 
2

--------------------------------------------------------------------------------

 
 

8.  
Merck Payment and Continuing Obligations. (a) If the Second Phase II is
Successful or if Merck otherwise elects to make the Reimbursement Payment, it
shall re-assume all development and other obligations under the Agreement with
respect to DOV 21,947.



(b) Upon the Amendment Effective Date, the penalty payments in respect of
Initiation of a first Phase II Clinical Trial for DOV 21,947 called for by
Section 5.3(d) of the Agreement shall be eliminated and replaced by payments in
the same amounts to be due in the event of Merck’s failure to Initiate a further
Phase II Clinical Trial or Phase III Clinical Trial for DOV 21,947 or such
Additional Compound selected by Merck pursuant to Paragraph 10 within [***]
following the Reimbursement Payment for the initial penalty, [***] thereafter
for the second penalty and [***] after the second penalty for each subsequent
penalty, provided that DOV has promptly transferred the IND for DOV 21,947 and
all Information and Inventions pursuant to paragraph 13.



9.  
Pivotal Trial Milestone. If the Second Phase II is Successful, Merck shall,
notwithstanding anything to the contrary in the Agreement (including without
limitation Section 5.3(c) of the Agreement), make the development milestone
payment called for by Section 5.3(a)(i) of the Agreement.




10.  
Additional Licenses to Merck. Within thirty (30) days of the Amendment Effective
Date, DOV shall transfer all Information and Inventions relating to the
Additional Compounds (defined below) (the “Transfer Date”). DOV hereby grants to
Merck, free of charge, for a period commencing on the date of this Amendment and
ending 12 months following the Transfer Date, an exclusive license in the
Territory under the DOV Patent Rights, DOV’s and its Controlled Affiliates’
rights in the Joint Patent Rights, and DOV Know-How, but with no right to
sublicense, to conduct pre-clinical testing on three additional triple reuptake
inhibitor compounds of DOV, namely, [***] (“Additional Compounds”), whereupon
Merck shall be entitled to select (in writing no later than 30 days after the
end of such 12-month period) with no up-front payment to DOV one of such
Additional Compounds for inclusion in the Agreement as a Compound and all
references in the Agreement to DOV 21,947 shall be deemed to mean DOV 21,947
and/or the Additional Compound that has been selected by Merck. Upon such
selection, all know-how, data and related inventions and/or intellectual
property related to such other two Additional Compounds created or developed by
or on behalf of Merck during such 12 month period (the “Rejected Compound IP”)
shall be returned or transferred to and be owned by DOV. In furtherance thereof,
Merck hereby assigns and transfers, and shall assign and transfer, to DOV all
ownership and interest in the Rejected Compound IP and any and all intellectual
property rights in and to any Rejected Compound IP.

 
 
3

--------------------------------------------------------------------------------

 
 

11.  
Termination by DOV. DOV shall have the right, prior to conclusion of the Second
Phase II and before clinical results are known, to terminate this Amendment upon
30 days’ written notice provided pursuant to Section 12.4 of the Agreement in
which case (a) all references in the Agreement to DOV 21,947 including in
Section 1.15 shall be deleted and the compound selected by Merck pursuant to
Paragraph 10 shall be substituted therefor and (b) Section 9.4 of the Agreement
shall apply to DOV 21,947 as if the Agreement were terminated by Merck pursuant
to Section 9.2 of the Agreement; provided that such termination shall not affect
the parties’ rights and obligations under Paragraph 10 of this Amendment. In the
event of such a termination by DOV, DOV will provide to Merck copies of all
DOV’s Information relating to DOV 21,947 that has not previously been provided
to Merck. Merck will have the right, no later than sixty (60) days after DOV has
provided such Information to Merck, upon written notice and payment of the
Reimbursement Payment, to re-assume all development and other rights and
obligations under the Agreement with respect to DOV 21,947; provided, however,
that, in the event that Merck’s election to make a Reimbursement Payment relates
to a termination by DOV prior to the commencement of the Second Phase II, the
component of the Reimbursement Payment payable pursuant to this sentence that is
attributable to the First Phase II shall be [***]% of DOV’s actual costs for the
First Phase II ( rather than [***]% of DOV’s actual costs for the First Phase
II).




12.  
Termination by Merck. During the term of this Amendment, in addition to the
rights Merck has pursuant to Sections 9.2 and 9.3 of the Agreement, Merck shall
have the right to terminate the Agreement upon 30 days’ written notice (i)
within sixty (60) days of DOV presenting to Merck the DOV Plan, or (ii) if the
Parties do not agree in writing on the design of the Second Phase II or what
constitutes Successful completion of the Second Phase II. Termination pursuant
to this Paragraph 12 of the Amendment shall be deemed a termination by Merck
pursuant to Section 9.2 of the Agreement. Merck shall not elect to terminate the
Agreement pursuant to Section 9.2 prior to the date that is ninety (90) days
following the Amendment Effective Date.




13.  
Reversion of Rights to Merck. If Merck makes the payments required by Paragraphs
7 and 9 above, the License Exceptions shall terminate, and DOV shall promptly
transfer to Merck under the Agreement all Information and Inventions created or
developed by DOV during the term of this Amendment relating to DOV 21,947 and
any Information and Inventions created or developed during the period shall be
governed by the Agreement and the IND for DOV 21,947. Thereupon the parties
shall have all rights and obligations set forth in the Agreement except as
expressly amended by this Amendment.




14.  
Joint Development Committee. Notwithstanding the provisions of Section 2.3 of
the Agreement, during the term of this Amendment, and until the reversion of
rights to Merck pursuant to Paragraph 13 of this Amendment, JDC meetings shall
be chaired by DOV, and Merck shall have the right to waive its participation in
JDC meetings. DOV shall inform Merck during the JDC meetings of all
correspondence sent to and received from the FDA regarding the Phase Ib, First
Phase II, and Second Phase II and with respect to the Further R&D.



 
4

--------------------------------------------------------------------------------

 
 

15.  
DOV 216,303 Public Communications. DOV shall be entitled to publish the results
of the DOV 216,303 study entitled “A Multi-Centered, Double-blind Safety,
Efficacy and Tolerability Study Comparing DOV 216,303 BID 50 mg to Citalopram
HBr 20 mg BID for Two Weeks in Hospitalized and Outpatient Patients with Major
Depressive Disorder” [***].




16.  
Construction. The parties intend that this Amendment supersede any inconsistent
terms of the Agreement or, if not directly inconsistent, be construed so as to
harmonize the two documents to the extent that the intent of this Amendment is
carried out.




17.  
Further Assurances. Each party agrees to execute such further papers,
agreements, documents, instruments and the like as may be necessary or desirable
to effect the purpose of this Amendment and to carry out its provisions.




18.  
Counterparts. This Amendment may be executed in two or more counterparts, each
of which will be deemed an original, but all of which will constitute one and
the same instrument.



[The remainder of this page has been left blank intentionally.]
 
 
5

--------------------------------------------------------------------------------

 


Agreed:


MSD Warwick (Manufacturing) Ltd.


By:    /s/ Caroline Dorsa                        

Name:
Caroline Dorsa

Title:
Treasurer 



DOV Pharmaceutical, Inc.


By:     /s/ Dr. Leslie Hudson               

Name:
Dr. Leslie Hudson

Title:
President and Chief Executive

Officer
 
 
6

--------------------------------------------------------------------------------

 